Mabry, J.:
(Concurring).
The record before us shows affirmatively that three applications for a change of venue of the case were made and refused, one at the June term, 1893, one at the Fall term in November, 1893, and another at the Spring term, 1894. At the last term mentioned it appears that the accused were convicted, and the writ of error now before us is from the sentence imposed on them after conviction. The bill of exceptions in the record contains the proceedings at the trial at the Spring term, 1894, and it shows that affidavits made on former applications, for change of venue were refiled on the renewal of the application in 1894, and also that new affidavits were then filed. Among the new ones filed are affidavits of affiants in the refiled affidavits made on former applications for a change of venue, to the effect that the statements therein contained are still true and applicable to said cause as when they were made. Giving due consideration to all the affidavits before the court on the application in 1894, as-*338shown by the record before us, I think the court should have granted a change of venue, and I concur in the conclusion that the refusal of the court to order the. venue changed was error. I fconcur also in the conclu•sions on the other points.